Title: To George Washington from Thomas Mifflin, 15 July 1794
From: Mifflin, Thomas
To: Washington, George


               
                  Sir.
                  Philadelphia, 15th July 1794.
               
               I have the honor to transmit, for your information, copies of the various documents which I have received by Express from Genl Gibson, stating, among other things, the proceedings of a Council, held at Fort Le Bœuf on the 26th ulto, between Capn Denny and Mr Ellicot, and a deputation from the Six Nations in the presence of Genl Chapin.
               The requisition which has been made on this occasion, for the abandonment of a great portion of the territory of the State, is so extravagant, that we must suppose it to proceed from the instigation of a policy more hostile to the United States, than can reasonably be ascribed to the natural arrogance or enmity of the Indians themselves. It is a circumstance, indeed, additionally mortifying, that no attempt was made, even to conceal the source from which the insult came: Mr Johnston the British Agent, attended the Council.
               It will be obvious to you, Sir, that it is not in my power to authorise a compliance with the requisition, or to treat upon the subject. My duty calls upon me to execute the laws; and, in doing so, it will be incumbent on me to maintain not only the public claim of jurisdiction, but the private rights of property, throughout the State, against invasion and outrage. For that important purpose, I shall exert all the legal authority of my office: and I take this opportunity to request the co-operation of the General Government, as far as its Federal obligations will extend.
               The suspension of the Presqu’-Isle establishment, has probably increased our difficulties; but after the information, which
                  
                  has just been received, I conceive that the essential interests of the State, the safety of its Citizens, and the preservation of its property, [are] involved in the immediate prosecution of our object and I trust, that you will now find reason to concur in that opinion. I am, with perfect respect, Sir, Your Excellency’s Mo’t Obed: Servt
               
                  Tho. Mifflin
               
            